Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 1 of 31 PageID #: 2067




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

THE STATE OF TEXAS, et al.,                       §
                                                  §
        Plaintiffs,                               §
v.                                                §            Civil Action No. 4:20-cv-00957-SDJ
                                                  §
GOOGLE LLC,                                       §
                                                  §
        Defendant.                                §


                      JOINT REPORT OF ATTORNEY CONFERENCE

        After conferring by telephone through their counsel of record pursuant to Federal Rule of

Civil Procedure 26(f) and this Court’s Order Governing Proceedings, Dkt. 92, Plaintiff States

(“Plaintiffs”) and Defendant Google LLC (“Google”) submit the following joint report of attorney

conference.

     1. A brief factual and legal synopsis of the case.

        Plaintiffs’ Position: This case arises out of Plaintiffs’ claims that Google violated Section

2 of the Sherman Act (and applicable state antitrust laws) by unlawfully maintaining its monopoly,

or attempting to acquire a monopoly, in markets associated with online display advertising or “ad

tech.” Plaintiffs allege Google engaged in anticompetitive conduct to force publishers and

advertisers to use its ad tech products. Plaintiffs allege that when a disruptive technology called

header bidding allowed publishers and advertisers to circumvent Google’s ad tech products, it took

unlawful steps to discourage and thwart the use of that technology. Further, Plaintiffs also allege

that Google violated Section 1 of the Sherman Act through an unlawful agreement with Facebook.

Plaintiffs also allege that Google’s representations to publishers, advertisers and consumers

violated state consumer protection and deceptive trade laws.



                                                -1-
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 2 of 31 PageID #: 2068




       Google’s Position: Google denies the substantive factual and legal allegations in Plaintiffs’

Amended Complaint. Advertisers of all sizes choose Google technology to reach their intended

audiences more affordably and effectively. Publishers—content creators ranging from large

newspapers to micro-blogs—choose Google technology to capture the greatest revenue from their

advertising sales, enabling them to fund new and better content. And consumers rely on Google

technology not only to deliver highly relevant and safe advertising, but also to provide web

searches, email, mapping, and other services, all of which are financed and supported by Google’s

earnings from its advertising business and are provided to users for free. Importantly, none of

these groups is forced to use Google technology—many alternatives are available. They choose

Google’s products based on their quality and the value they deliver.

       Ignoring the value that Google generates for its customers and the American economy,

Plaintiffs’ Amended Complaint claims that Google has monopolized various alleged digital

advertising markets. There are two main problems with those claims.

       First, the digital advertising and ecommerce marketplace is vibrantly competitive, with

competitors like Facebook and Amazon playing at least as important roles as Google, and a host

of smaller firms offering viable alternatives. In addition, advertisers’ choices are not limited to

digital advertising alone; they have other ways to reach their customers, including television, radio,

and print media. Publishers likewise have choices about how to monetize their content, such as

selling their advertising inventory directly to advertisers and relying more heavily on subscription-

based business models.

       Second, Google has not acted anticompetitively.            Setting aside the many factual

inaccuracies in the Amended Complaint, Plaintiffs’ theory depends on the flawed assumption that

antitrust law requires companies to design their products in ways that help their rivals become




                                                -2-
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 3 of 31 PageID #: 2069




stronger competitors. That is not the law. Nor should it be. America is home to some of the most

innovative companies in the world precisely because our laws protect and encourage hard work,

investment, and innovation. Plaintiffs’ theory also fails on the facts because the very conduct

challenged by Plaintiffs has actually benefited the overall advertising ecosystem.

        Plaintiffs’ other claims fare no better. In an attempt to evade their burden of proving

relevant markets and anticompetitive effects, Plaintiffs mischaracterize the terms and

misunderstand the impact of a procompetitive agreement between Google and Facebook. Nor has

Google made false or deceptive statements concerning the storage of WhatsApp data on Google

Drive. Finally, Google’s planned Privacy Sandbox is designed to meet evolving consumer privacy

expectations while supporting publishers that rely on advertising to make their content freely

available. In short, regardless of whether they are framed as antitrust claims or consumer

protection claims, Plaintiffs’ allegations fail.

    2. The jurisdictional basis for this suit.

        Plaintiffs’ Position: The Court has jurisdiction over this action under Sections 1 and 2 of

the Sherman Act, 15 U.S.C. §§ 1 & 2; Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15c &

26; and under 28 U.S.C. §§ 1331 and 1337.

        This Court has jurisdiction over the non-federal claims under 28 U.S.C. § 1367(a), as well

as under principles of pendent jurisdiction. Pendent jurisdiction will avoid unnecessary duplication

and multiplicity of actions and should be exercised in the interests of judicial economy,

convenience, and fairness.

        This Court may exercise personal jurisdiction over Google because Google conducts

business in this District. Google has established sufficient contacts in this District such that

personal jurisdiction is appropriate. Google sells the products at issue throughout the United States


                                                   -3-
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 4 of 31 PageID #: 2070




and across state lines. Google is engaged in, and its activities substantially affect, interstate trade

and commerce. Google provides a range of products and services that are marketed, distributed,

and offered to consumers throughout the United States, in the Plaintiff States, across state lines,

and internationally.

       Google’s Position: Google admits that Plaintiffs’ Amended Complaint seeks to assert

various claims under federal and state laws, but denies that Plaintiffs have adequately stated a

claim under any of those laws and denies that Google has violated any of those laws.

   3. A list of the correct names of the parties to this action and any anticipated additional
      or potential parties.

       Plaintiffs include the States of Texas, Alaska, Arkansas, Florida, Idaho, Indiana,

Mississippi, Missouri, Montana, Nevada, North Dakota, South Dakota, and Utah and the

Commonwealths of Kentucky and Puerto Rico. Plaintiffs do not anticipate any additional parties,

although other government enforcement agencies may seek to join or intervene in this matter.

       The only defendant is Google LLC; there are no anticipated additional or potential

defendants.

   4. A list of any cases related to this case pending in any state or federal court, identifying
      the case numbers and courts along with an explanation of the status of those cases.

       Agreed Position: As of April 23, 2021, the following related cases involve allegations of

purportedly anticompetitive conduct by Google related to digital advertising:

       In re Google Digital Advertising Antitrust Litigation, No. 5:20-cv-3556-BLF (N.D. Cal.

filed May 27, 2020) is a class action suit in the Northern District of California. A motion to dismiss

the amended consolidated complaint was filed on January 15, 2021, and the motion has been fully

briefed. A hearing before Judge Freeman on the pending motion to dismiss was held on April 8,

2021. The case is a consolidation of two class action suits: Grand Atlas Tours et al. v. Google LLC,


                                                 -4-
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 5 of 31 PageID #: 2071




No. 5:20-cv-03556 (N.D. Cal. filed May 27, 2020); and Devaney et al. v. Google LLC, No. 5:20-

cv-04130 (N.D. Cal. filed June 22, 2020).

       In re Google Digital Publisher Antitrust Litigation, No. 5:20-cv-08984-BLF (N.D. Cal.

filed Dec. 15, 2020) is a class action suit in the Northern District of California and has been ordered

as being related to In re Google Digital Advertising Antitrust Litigation. A consolidated complaint

was filed on April 5, 2021, and the response to the complaint is due on June 4, 2021. A case

management conference is scheduled for June 10, 2021. The case is a consolidation of six class

action suits: Sweepstakes Today, LLC v. Google LLC, et al., No. 5:20-cv-08984 (N.D. Cal. filed

Dec. 15, 2020); Genius Media Group, Inc., et al. v. Google LLC, et al., No. 5:20-cv-09092 (N.D.

Cal. filed Dec. 16, 2020); Sterling International Consulting Group v. Google LLC, No. 5:20-cv-

09321 (N.D. Cal. filed Dec. 23, 2020); Astarita v. Google LLC, et al., No. 5:21-cv-00022 (N.D.

Cal. filed Jan. 4, 2021); JLaSalle Enterprises LLC v. Google LLC, No. 5:21-cv-00748 (N.D. Cal.

filed Jan. 29, 2021); and Mikula Web Solutions, Inc. v. Google LLC, No. 5:21-cv-00810 (N.D. Cal.

filed Feb. 2, 2021).

       Negron v. Google LLC, No. 4:21-cv-00801-HSG (N.D. Cal. filed Feb. 1, 2021) is a class

action suit in the Northern District of California. The parties have stipulated that the response to

the complaint is due on June 4, 2021.

       Organic Panaceas, LLC v. Google, LLC et al., 5:21-cv-2629 (N.D. Cal. filed Apr. 12,

2021) is a class action suit in the Northern District of California. The plaintiff there indicated that

its case is related to In re Google Digital Advertising Antitrust Litigation, Sweepstakes Today,

Genius Media, Sterling, and Astarita.

       Cliffy Care Landscaping LLC v. Facebook, Inc. et al., No. 21-cv-360 (D.D.C. filed Feb. 9,

2021); Kinin, Inc. v. Facebook, Inc. et al., No. 21-cv-622 (D.D.C. filed Mar. 8, 2021); and Raintree




                                                 -5-
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 6 of 31 PageID #: 2072




Med. & Chiropractic Ctr., LLC et al. v. Facebook, Inc. et al., No. 21-cv-658 (D.D.C. filed Mar.

12, 2021), are class action suits pending in the District of Columbia. An unopposed motion to

consolidate the three cases into a single action, with Cliffy Care as the lead case, was filed on April

2, 2021. The plaintiffs’ consolidated amended complaint is due on May 19, 2021, and the response

to the complaint is due on July 19, 2021.

       HD Media Company, LLC v. Google, LLC, et al., No. 21-cv-00077 (S.D.W.V. filed Jan.

29, 2021) is a lawsuit in the Southern District of West Virginia. Pursuant to a stipulation by the

parties, defendants’ responses to the complaint are due on May 18, 2021.

       On April 19, 2021, twelve lawsuits were filed by newspaper publishing companies in

twelve different judicial districts. See AIM Media Midwest Operating, LLC v. Google, LLC, No.

2:21-cv-01915 (S.D. Ohio filed Apr. 19, 2021); Gale Force Media, LLC v. Google LLC et al.,

2:21-cv-09716 (D.N.J. filed Apr. 19, 2021); Flag Publications Inc. v. Google LLC et al., 1-21-cv-

00965 (D. Md. filed Apr. 19, 2021); Journal Inc. v Google LLC et al., 1-21-cv-00072 (N.D. Miss.

filed Apr. 19, 2021); AIM Media Indiana Operating LLC v. Google LLC et al., 1-21-cv-00951

(S.D. Ind. filed Apr. 19, 2021); AIM Media Texas Operating LLC v. Google LLC et al., 7-21-cv-

00150 (S.D. Tex. filed Apr. 19, 2021); ECENT Corporation v Google LLC, 5-21-cv-00251

(S.D.W. Va. filed Apr. 19, 2021); Clarksburg Publishing Company v. Google LLC et al., 1-21-cv-

00051 (N.D.W. Va. filed Apr. 19, 2021); Emmerich Newspapers Incorporated et al. v. Google

LLC et al., 3-21-cv-00274 (S.D. Miss. filed Apr. 19, 2021); Eagle Printing Company v Google

LLC et al., 2-21-cv-00518 (W.D. Pa. filed Apr. 19, 2021); Coastal Point LLC v Google LLC et al.,

1-21-cv-00554 (D. Del. filed Apr. 19, 2021); and Brown County Publishing Company Inc. et al. v.

Google LLC et al., 2-21-cv-00498 (E.D. Wis. filed Apr. 19, 2021).




                                                 -6-
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 7 of 31 PageID #: 2073




        Associated Newspapers Ltd. et al. v Google LLC et al., 1-21-cv-03446 (S.D.N.Y. filed Apr.

20, 2021), is a lawsuit filed in the Southern District of New York.

        Plaintiffs’ Position: Plaintiffs contend Inform Inc. v. Google LLC et al., 1:19-cv-05362

(N.D. Ga. filed Nov. 24, 2019) is also a related case. Defendants Google LLC, Alphabet Inc., and

YouTube, LLC filed a motion to dismiss the First Amended Complaint on November 13, 2020.

Defendants’ motion was fully briefed on January 15, 2021 and is awaiting a ruling from the Court.

        Google’s Position: Google’s position is that Inform Inc. v. Google LLC et al. is not related

to this case.

    5. Confirmation that the initial disclosures required by Rule 26(a)(l) and this Order
       have been completed.

        The Parties have completed and served initial disclosures and will continue to supplement

disclosures as information becomes available, as required by Rule 26(a)(1) and the Order

Governing Proceedings (Dkt. 92).

    6. Proposed scheduling order deadlines. Appendix 1 has the Court’s standard deadlines.
       However, given the scope and complexity of the case, the Court anticipates that the
       parties will propose significant adjustments to these standard deadlines and prepare
       a proposed scheduling order that fits the needs of this case.

        Plaintiffs’ Position: The Parties have discussed a discovery plan and scheduling order.

Shortly after the Original Complaint was filed, Plaintiffs informed Google that it was seeking a

February 2022 trial date, however, Plaintiffs have agreed to a scheduling order consistent with

dates used in the Court’s standard schedule. Plaintiffs do not wish to deviate much from the Court’s

standard schedule, which would set a trial month nearly 12 months after the May 3, 2021 Case

Management Conference. Texas started its Ad Tech antitrust investigation into Google on

September 9, 2019, and Google was aware of this fact as Texas publicly announced its

investigation and issued Civil Investigative Demands on this same date. Accordingly, Texas and



                                                -7-
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 8 of 31 PageID #: 2074




Plaintiff States are seeking a trial date between April 25, 2022 to May 16, 2022, some 32 months

after Texas began its Ad Tech antitrust investigation of Google. See Plaintiffs’ proposed

Scheduling Order attached as Appendix A1.

       Google’s Position: The Parties offer dramatically different views on the proper schedule

for this case. As described in Appendix A2, Google proposes that the trial commence 29 months

after the Rule 16 conference, an aggressive timeline for a case as factually and legally complicated

as this one, with as much party and third-party discovery as the Parties are contemplating. As one

point of reference, United States et al. v. Google, No. 20-cv-3010-APM (D.D.C. Oct. 20, 2020)

(the “Search case”) involves far fewer Google products than are at issue here, and the court in that

case scheduled trial for 31 months after entry of an amended scheduling order.

       Although Plaintiffs have embraced the Search case as a model in other respects, they have

ignored it as a precedent for scheduling, and propose that trial begin a mere 12 months after the

Rule 16 conference (though that would still be about 30 months after they began investigating

Google). The two principal factors driving the divergence in the Parties’ proposed schedules are

(1) the amount of time provided for fact discovery of the Parties and scores of non-Parties; and (2)

whether experts are required to submit reports before the end of fact discovery. On those two

points and others, Google’s proposed schedule is more reasonable, practical, and likely to lead to

a just resolution of this important case.

       The Parties will be prepared to further address the merits of their respective scheduling

proposals at the May 3, 2021 hearing.

   7. Description, in accordance with Rule 26(f), of the following:

               (i)     The subjects on which discovery may be needed, when discovery should
                       be completed, and whether discovery should be conducted in phases or
                       be limited to or focused on particular issues.




                                               -8-
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 9 of 31 PageID #: 2075




        Plaintiffs’ Position: Plaintiffs expect discovery may be needed on the following topics: (i)

Google Ad Tech services and hardware used to provide those services; (ii) Header Bidding,

Exchange Bidding, Open Bidding, and Network Bidding; (iii) Dynamic Allocation; (iv) Google’s

Privacy Policies; (v) Google’s Ad Auction Mechanics and Ad Servers; (vi) Google’s

representations made to publishers, advertisers, end users, consumers regulatory agencies, trade

organizations, code contributors, and others concerning Google’s Ad Tech products and services,

including, but not limited to, representations regarding efficacy, privacy, interoperability, and

profitability.

        Google’s Position: Google intends to take discovery on the factual bases of Plaintiffs’

allegations, including (1) Plaintiffs’ allegations of anticompetitive conduct; (2) Plaintiffs’

allegations of violations(s) of state consumer protection or unfair and deceptive trade practices

laws; (3) Plaintiffs’ allegations relating to relevant markets and market power; (4) the individual

competitors or consumers who allegedly have been harmed by Google’s conduct or the scope of

the harmed persons whom Plaintiffs purport to represent as parens patriae; and (5) Plaintiffs’

theory of damages. As the case progresses, Google may identify additional subjects on which

discovery is required and will timely propound its discovery requests.

        Google proposes that discovery be conducted in phases, with fact discovery closing

approximately 5.5 months before expert discovery closes. Specifically, as set forth in Appendix

A2, Google proposes that fact discovery close on September 9, 2022 and expert discovery close

on March 3, 2023.

                 (ii)   Any issues relating to disclosure or discovery of electronically stored
                        information (“ESI”), including the form or forms in which it should be
                        produced (whether native or some other reasonably usable format) as
                        well as any methodologies for identifying or culling the relevant and
                        discoverable ESI. Any disputes regarding ESI that counsel for the




                                                -9-
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 10 of 31 PageID #: 2076




                         parties are unable to resolve during their conference must be identified
                         in the report.

        The Parties have exchanged their preferred terms for ESI protocols on several occasions,

 and have met and conferred over the phone to discuss their respective positions. The Parties

 continue in good faith to negotiate a mutually agreeable protocol, and will notify the Court if they

 need the Court’s assistance on any unresolved issues.

                (iii)    Any agreements or disputes relating to asserting claims of privilege or
                         preserving discoverable information, including ESI and any
                         agreements reached under Federal Rule of Evidence 502 (such as the
                         potential need for a protective order and any procedures to which the
                         parties might agree for handling inadvertent production of privileged
                         information and other privilege waiver issues). A party asserting that
                         any information is confidential should immediately apply to the Court
                         for entry of a protective order.

        As part of the Parties’ good faith negotiations on ESI protocols, the Parties are also

 negotiating privilege procedures.

                (iv)     Any changes that should be made in the limitations on discovery
                         imposed by the Rules, whether federal or local, and any other
                         limitations that should be imposed.

        Except where their positions are separately indicated, the Parties jointly propose that the

 Court enter an Order specifying the following changes to the limitations on discovery. For the

 avoidance of doubt, as referenced herein, the Plaintiff States, collectively, are one “side” and

 Google is one “side.”

        Depositions.

        Agreed Position: Each side is limited to 60 depositions of fact witnesses. Fact witness

 depositions shall be limited to 7 hours. Each side may depose any and all witnesses produced to

 testify on each agreed upon Federal Rule of Civil Procedure 30(b)(6) topic, but (unless otherwise

 specified herein) each 7-hour period of 30(b)(6) deposition testimony shall count as one deposition




                                                - 10 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 11 of 31 PageID #: 2077




 for the purpose of the side’s limit (e.g., the depositions of seven 30(b)(6) witnesses for two hours

 each (14 hours in total) count as two depositions).

        Parties will use their best efforts to make witnesses available for deposition at a mutually

 agreeable time and location and without undue delay. If a witness is a former employee of any

 Party, that Party shall, within twenty-one (21) days of the deposition notice, provide the date of

 departure and last known address of the former employee, whether the Party’s counsel can accept

 service of the notice, whether the Party’s counsel will be representing that Party in connection with

 the deposition and, if not, the name and contact information for the witness’ counsel or that the

 witness is unrepresented.

        No Party may notice a deposition of a Party or a non-Party for a date fewer than fourteen

 (14) days from the date of the notice, except that a Party may cross-notice a deposition of a

 previously noticed non-Party up to seven (7) days before the date of the deposition.

        Exceptions to Limit on Depositions.

        Plaintiff’s Position: The following depositions do not count against the deposition caps

 imposed by the preceding sentence: (a) depositions of the Parties’ designated expert witnesses; (b)

 depositions previously taken in response to Civil Investigative Demands; (c) cross-examination of

 a witness by the non-noticing side in a non-Party deposition noticed by only one side; and (d)

 depositions taken for the sole purpose of establishing the location, authenticity, or admissibility of

 documents produced by any Party or non-Party, provided that such depositions may be noticed

 only after the Party taking the deposition has taken reasonable steps to establish location,

 authenticity, or admissibility through other means, and further provided that such depositions must

 be designated at the time that they are noticed as being taken for the sole purpose of establishing

 the location, authenticity, or admissibility of documents.




                                                 - 11 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 12 of 31 PageID #: 2078




        Google’s Position: The following depositions do not count against the deposition caps

 imposed by the preceding sentence: (a) depositions of the Parties’ designated expert witnesses; (b)

 depositions previously taken in response to Civil Investigative Demands; (c) cross-examination of

 a witness by the non-noticing side in a non-Party deposition noticed by only one side; (d)

 depositions of individuals who are identified on a Party’s witness list and have not previously been

 deposed in this case; and (e) depositions taken for the sole purpose of establishing the location,

 authenticity, or admissibility of documents produced by any Party or non-Party, provided that such

 depositions may be noticed only after the Party taking the deposition has taken reasonable steps to

 establish location, authenticity, or admissibility through other means, and further provided that

 such depositions must be designated at the time that they are noticed as being taken for the sole

 purpose of establishing the location, authenticity, or admissibility of documents.

        Extended-Time Depositions of Party Fact Witnesses.

        Plaintiffs’ Position: Fact witness depositions are limited to 7 hours each, except that each

 side may choose to extend 10 depositions up to 14 hours. The noticing side shall indicate whether

 it intends to extend a party fact witness’s deposition, including the proposed duration of the

 extended deposition, in the deposition notice for the relevant party fact witness.

        Google’s Position: Depositions of Party fact witnesses should be limited to 7 hours each.

 Federal Rule of Civil Procedure 30(d)(1) provides that a deposition is limited to 1 day of 7 hours,

 unless otherwise stipulated to by the parties or ordered by the Court. Plaintiffs have not offered

 any reasonable explanation for why they should be permitted to take 2-day, 14-hour depositions

 of any 10 Google employees they choose. Further, scheduling extended-time depositions over two

 days would exacerbate the difficulties that would be created by Plaintiffs’ proposal for a

 compressed discovery timeline.




                                                - 12 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 13 of 31 PageID #: 2079




        Depositions of Non-Party Fact Witnesses Noticed By One Side.

        Plaintiffs’ Position: During non-Party depositions noticed by only one side, the non-

 noticing side may cross-examine the witness for up to one hour at the conclusion of direct

 examination, and the side who conducted the direct examination shall be entitled to redirect

 examination of the witness for approximately the same amount of record time as the cross-

 examination regardless of whether the redirect examination extends past the 7-hour limit. If the

 total, on-record portion of the deposition goes beyond 7 hours, the Parties may, but are not required

 to, have the remaining portion of the deposition take place on a second day.

        Google’s Position: Depositions of non-Party fact witnesses noticed by only one side are

 limited to 7 hours each. During non-Party depositions noticed by only one side, the non-noticing

 side may cross-examine the witness for up to one hour at the conclusion of direct examination, and

 the side who conducted the direct examination shall be entitled to redirect examination of the

 witness for any unused time within the 7-hour limit .

        Depositions of Non-Party Fact Witnesses Noticed by Both Sides.

        Agreed Position: If a non-Party deposition is noticed by both sides, then the deposition will

 be 11 hours and will be divided equally between the sides, and the deposition of the non-Party will

 count as one deposition for each side. Any time allotted to one side not used by that side in a non-

 Party deposition may not be used by the other side, unless the side that does not use all of its

 allotted time agrees to allow the other side to use the remaining time. For any deposition lasting

 longer than 7 hours, either Party or the witness may demand that the time remaining after the

 seventh hour be carried over to be completed on the next consecutive business day.

        Remote Depositions.




                                                - 13 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 14 of 31 PageID #: 2080




        Agreed Position:      The Parties agree that COVID-19 restrictions may make remote

 depositions necessary. The Parties agree to conduct depositions remotely when necessary.

 However, nothing in this paragraph or Order prevents a Party from seeking an in-person

 deposition. In the event that technical issues arise during a remote deposition, including problems

 with loading or accessing exhibits in the virtual deposition platform, the Parties agree that they

 will promptly go off the record in order to address such issues without counting against the

 examiner’s time on the record. Absent consent of all Parties, the Parties agree to remain on camera

 while off the record for this purpose.

        Interrogatories.

        Agreed Position: Each side is limited to 45 interrogatories in total and an additional 30

 contention interrogatories (defined as an interrogatory that asks for a contention that relates to fact

 or the application of law to fact). This limit on the number of interrogatories includes discrete sub-

 parts, except that individual Plaintiff States shall provide separate answers to Defendant’s

 interrogatories specific to that State when applicable and requested.

        Requests for Admission.

        Agreed Position: Each side is limited to 40 requests for admission in total. Requests for

 admission solely to authenticate documents do not count toward this number.

        Requests for Production.

        Plaintiffs’ Position: In accordance with the Federal Rules of Civil Procedure and practice

 in the Eastern District of Texas, there should be no limit on requests for production, allowing the

 parties to be more targeted and narrower with discovery requests.

        Google’s Position: Each side is limited to 50 requests for production to the opposing side.

 This limit applies to document requests to Parties only and does not apply to non-Party discovery.




                                                 - 14 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 15 of 31 PageID #: 2081




                 (v)    Whether any other orders should be entered by the Court pursuant to
                        Federal Rule of Civil Procedure 26(c) or Rule 16(b), (c).

         The Parties jointly propose that the Court enter an Order including the following

 provisions:

         Discovery on Non-Parties. Each Party must serve upon all other Parties a copy of any

 discovery request to any non-Party at the same time it is served on the non-Party. The requesting

 Party must provide all other Parties with any written communication concerning any discovery

 request to any non-Party within 7 days of the communication. Every discovery request to a non-

 Party shall include a cover letter requesting that (a) the non-Party stamp each document with a

 production number and any applicable confidentiality designation prior to producing it; (b) the

 non-Party provide both to the requesting Party and to the other side copies of all productions at the

 same time; (c) the non-Party provide to both the requesting Party and the other side copies of all

 written correspondence with any Party concerning the non-Party’s response to or compliance with

 any discovery request (including any extensions, modifications, or postponements). If the

 producing non-Party fails to stamp each document with a production number, the requesting Party

 must stamp each document with a production number prior to providing copies of the production

 to the other side.

         Expert Witness Disclosures—Materials Protected from Disclosure. The following

 information, documents, and materials are not discoverable, and need not be preserved or disclosed

 for purposes of complying with Federal Rule of Civil Procedure 26(a)(2), Rule 26(b)(4), or any

 other rule, including in testimony at deposition, hearing, or trial: (a) any form of oral or written

 communications, correspondence, or work product—not relied upon by the expert in forming any

 opinions in his or her final report—shared between: (i) the expert and any persons assisting the

 expert; (ii) Plaintiffs’ counsel and Plaintiffs’ experts, or between any agent or employee of



                                                - 15 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 16 of 31 PageID #: 2082




 Plaintiffs’ counsel and Plaintiffs’ experts; (iii) Google’s counsel and Google’s experts, or between

 any agent or employee of Google’s counsel and Google’s experts; (iv) testifying and non-testifying

 experts; (v) non-testifying experts; or (vi) testifying experts; (b) expert’s notes, except for notes of

 interviews of persons on any Party’s preliminary or final witness list if the expert participated in

 or conducted the interview and relied upon the notes in forming any opinions in his or her final

 report; (c) drafts of expert reports, affidavits, or declarations or comments, mark-ups, or edits

 prepared in connection with such drafts; and (d) data formulations, data runs, data analyses, or any

 database-related operations not relied upon by the expert in forming any opinions in his or her final

 report.

           Expert Witness Disclosures—Materials to Be Disclosed. Subject to the limitations of

 the prior paragraph, and in addition to the disclosures required by Federal Rule of Civil Procedure

 26(a)(2)(B)(i), (iii)-(vi), the Parties agree that the following materials will be disclosed

 concurrently at the time that each expert report is served: (a) a list of all documents relied upon by

 the expert in forming any opinions in his or her report, including Bates numbers of documents

 previously produced (and, for the avoidance of doubt, such list, along with the disclosure required

 in (c) below, will be deemed to satisfy the requirements of Federal Rule of Civil Procedure

 26(a)(2)(B)(ii)); (b) a copy of all non-public documents relied upon by the expert in forming any

 opinions in his or her report that have not been previously produced; and (c) for all calculations

 appearing in the report, all data and programs underlying the calculations, including all programs

 and codes necessary to recreate the calculations from the initial (“raw”) data files, and including

 the intermediate working-data files that are generated from the raw data files and used in

 performing the calculations appearing in the report.




                                                  - 16 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 17 of 31 PageID #: 2083




           The Parties further agree that the following materials will be disclosed within 5 business

 days of the time that each expert report is served: copies of all publications authored by the expert

 in the previous 10 years that are not readily available publicly.

           Expert Depositions. Each expert may be deposed for a total of 10 hours, over two

 consecutive days, unless otherwise agreed by the Parties. Depositions of each side’s experts will

 be conducted only after disclosure of all expert reports and accompanying materials.

           Calculating Response Times. For purposes of calculating discovery response times under

 the Federal Rules of Civil Procedure, electronic delivery at the time the email was sent and

 received will be treated in the same manner as hand delivery at that time.

    8. Statement of the progress made toward settlement and the present status of
       settlement negotiations, including whether a demand and/or an offer has been made.
       If the parties have agreed upon a mediator, also state the name, address, and phone
       number of that mediator and a proposed deadline for mediation. An early date is
       encouraged to reduce expenses. The Court will appoint a mediator if none is agreed
       upon.

           The Parties have not engaged in settlement discussions or exchanged settlement offers. The

 Parties have not discussed or agreed upon a mediator. A deadline by which the Parties shall notify

 the Court of the name, address, and telephone number of the agreed-upon mediator is set forth in

 Appendices A1 (Plaintiffs’ proposed scheduling order) and A2 (Google proposed scheduling

 order).

    9. The identity of persons expected to be deposed.

           Plaintiffs’ Position: Plaintiffs expect to notice Google employees with information about

 the Google products relevant to this lawsuit for depositions. Plaintiffs reserve the right to notice

 additional dispositions as appropriate during the course of discovery.

           Google’s Position: Google has not finalized a list of persons it intends to depose, but

 anticipates taking a significant number of depositions.


                                                 - 17 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 18 of 31 PageID #: 2084




        Google contemplates deposing individuals and/or representatives of Parties or entities that

 Plaintiffs have identified in the Amended Complaint (Dkt. 77) and/or in Plaintiffs’ Initial

 Disclosures. Google also anticipates that it may depose representatives of each of the Plaintiffs to

 this action and certain individuals and/or representatives of third parties. Further, Google may

 depose individuals identified as having knowledge in Google’s Initial Disclosures.

        Identification of a potential deponent (or category thereof) does not mean that the Party

 will necessarily depose that deponent (or deponents from that category), or that the Party is entitled

 to the deposition. The Parties reserve the right to object to a deposition under applicable rules.

 Additionally, discovery is ongoing, and the Parties reserve the right to supplement and identify

 additional persons that they may depose as discovery in this case develops in accordance with

 applicable rules and the Court’s Amended Order Governing Proceedings dated March 23, 2021

 (Dkt. 92) as amended from time to time.

    10. Estimated trial time and whether a jury demand has been timely made.

        The Parties estimate that trial will take 8-10 weeks. Plaintiffs have made a jury demand.

    11. The names of the attorneys who will appear on behalf of the parties at the
       management conference (the appearing attorney must be an attorney of record and
       have full authority to bind the client).

        For Plaintiffs: Ashley Keller, Brooke Smith, and Warren Postman of Keller Lenkner LLC

 and Mark Lanier, Alex Brown, and Zeke DeRose III of The Lanier Law Firm, P.C. for Plaintiff

 States of Texas, Idaho, South Dakota, and North Dakota;

        Jeff Pickett of the State of Alaska Department of Law for the Plaintiff State of Alaska;

        Johnathan R. Carter of the Office of the Arkansas Attorney General for the Plaintiff State

 of Arkansas;

        Lee Istrail of the Office of the Attorney General of Florida for the Plaintiff State of Florida;



                                                 - 18 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 19 of 31 PageID #: 2085




         Matthew Michaloski and Scott Barnhart of the Office of the Indiana Attorney General for

 the Plaintiff State of Indiana;

         Philip R. Heleringer of the Office of the Attorney General of Kentucky for the Plaintiff

 Commonwealth of Kentucky;

         Hart Martin of the Mississippi Attorney General’s Office for the Plaintiff State of

 Mississippi;

         Kimberley G. Biagioli and Stephen M. Hoeplinger of the Missouri Attorney General’s

 Office for the Plaintiff State of Missouri;

         Mark Mattioli of the Montana Department of Justice for the Plaintiff State of Montana;

 alternatively, if Brian Barnes and/or Harold Reeves of Cooper & Kirk, PLLC have appeared in this

 case for the Plaintiff State of Montana in advance of the management conference, then they shall

 have full authority to bind the Plaintiff State of Montana;

         Marie W.L. Martin and Michelle C. Newman of the Office of the Nevada Attorney General

 for the Plaintiff State of Nevada;

         Parrell D. Grossman and Elin S. Alm of the Office of the Attorney General for North

 Dakota for the Plaintiff State of North Dakota;

         The counsel listed above as appearing on behalf of Texas shall have full authority to bind

 the Plaintiff Commonwealth of Puerto Rico at the management conference;

         Yvette K. Lafrentz of the South Dakota Office of the Attorney General for the Plaintiff

 State of South Dakota; and

         Tara W. Pincock of the Office of the Utah Attorney General for the Plaintiff State of Utah.




                                                - 19 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 20 of 31 PageID #: 2086




        For Google: Paul Yetter of Yetter Coleman LLP and Eric Mahr of Freshfields Bruckhaus

 Deringer US LLP.

    12. Whether the parties jointly consent to trial before a magistrate judge.

        The Parties do not consent to trial before a magistrate judge.

    13. Any other matters that counsel deem appropriate for inclusion in the joint conference
        report or that deserve the special attention of the Court at the management
        conference.

        Plaintiffs’ Position: At this time, the Plaintiffs do not believe there are other matters that

 need to be brought to the court’s attention.

        Google’s Position: Google notes that its Motion to Transfer Venue Pursuant to 28 U.S.C.

 § 1404(a) (Dkt. 28) remains pending. In light of the many related cases recently filed in courts

 throughout the United States, Google expects to file a petition with the Judicial Panel on

 Multidistrict Litigation to have this case and the large number of related cases centralized before

 a single district judge, pursuant to 28 U.S.C. § 1407.

                                  [Signature Block on Next Page]




                                                - 20 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 21 of 31 PageID #: 2087




 Dated: April 27, 2021               Respectfully submitted,

                                     /s/ R. Paul Yetter
                                     R. Paul Yetter
                                     State Bar No. 22154200
                                     Bryce L. Callahan
                                     State Bar No. 24055248
                                     YETTER COLEMAN LLP
                                     811 Main Street, Suite 4100
                                     Houston, Texas 77002
                                     (713) 632-8000
                                     (713) 632-8002 (Fax)
                                     pyetter@yettercoleman.com
                                     bcallahan@yettercoleman.com

                                     Eric Mahr (pro hac vice)
                                     Julie S. Elmer (pro hac vice)
                                     FRESHFIELDS BRUCKHAUS DERINGER LLP
                                     700 13th Street NW, 10th Floor
                                     Washington, D.C. 20005
                                     (202) 777-4545
                                     (202) 777-4587 (Fax)
                                     eric.mahr@freshfields.com
                                     Julie.elmer@freshfields.com

                                     John D. Harkrider (pro hac vice)
                                     AXINN VELTROP & HARKRIDER, LLP
                                     114 West 47th Street
                                     New York, New York 10036
                                     (212) 728-2210
                                     jharkrider@axinn.com

                                     Daniel S Bitton (pro hac vice)
                                     AXINN VELTROP & HARKRIDER, LLP
                                     560 Mission Street
                                     San Francisco, California 94105
                                     (415) 490-1486
                                     dbitton@axinn.com

                                     ATTORNEYS FOR DEFENDANT GOOGLE LLC




                                     - 21 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 22 of 31 PageID #: 2088




 /s/Brent Webster______________________            /s/Grant Dorfman_____________________
 Brent Webster                                     Grant Dorfman
 First Assistant Attorney General of Texas         Deputy First Assistant Attorney General
 Brent.Webster@oag.texas.gov                       Grant.Dorfman@oag.texas.gov
 OFFICE OF THE ATTORNEY GENERAL OF TEXAS OFFICE OF THE ATTORNEY GENERAL OF TEXAS
 P.O. Box 12548 (MC001)                            P.O. Box 12548 (MC001)
 Austin, TX 78711-2548                             Austin, TX 78711-2548
 (512) 936-0680                                    (512) 936-0680

 /s/Shawn E. Cowles____________________            /s/James R. Lloyd________________________
 Shawn E. Cowles                                   James R. Lloyd
 Deputy Attorney General for Civil Litigation      Chief, Antitrust Division
 Shawn.Cowles@oag.texas.gov                        James.Lloyd@oag.texas.gov
 OFFICE OF THE ATTORNEY GENERAL OF TEXAS OFFICE OF THE ATTORNEY GENERAL OF TEXAS
 P.O. Box 12548 (MC001)                            P.O. Box 12548 (MC075)
 Austin, TX 78711-2548                             Austin, TX 78711-2548
 (512) 936-7947                                    (512) 936-1674

 Attorneys for Plaintiff State of Texas

 /s/Ashley Keller_______________________           /s/Mark Lanier_________________________
 Ashley Keller                                     Mark Lanier (lead counsel)
 Admitted Pro Hac Vice                             Texas Bar No. 11934600
 ack@kellerlenkner.com                             Mark.Lanier@LanierLawFirm.com
 Brooke Smith                                      Alex J. Brown
 brooke.smith@kellerlenkner.com                    Alex.Brown@LanierLawFirm.com
 150 N. Riverside Plaza, Suite 4270                Zeke DeRose III
 Chicago, Illinois 60606                           Zeke.DeRose@LanierLawFirm.com
 (312) 741-5220                                    10940 W. Sam Houston Parkway N. Suite 100
 Warren Postman                                    Houston, Texas 77064
 wdp@kellerlenkner.com                             Telephone: (713) 659-5200
 1300 I Street, N.W., Suite 400E                   Facsimile: (713) 659-2204
 Washington, D.C. 20005                            THE LANIER LAW FIRM, P.C.
 (202) 749-8334
 KELLER LENKNER LLC


 Attorneys for Plaintiff States of Texas, Idaho, South Dakota, and North Dakota

 On behalf of all Plaintiff States




                                                - 22 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 23 of 31 PageID #: 2089




                                    CERTIFICATE OF SERVICE

         I certify that on this 27th day of April, 2021, this document was filed electronically in
 compliance with Local Rule CV-5(a) and served on all counsel who have consented to electronic
 service, per Local Rule CV-5(a)(3)(A).

                                                       /s/_Bryce L. Callahan_______________
                                                       Bryce L. Callahan




                                              - 23 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 24 of 31 PageID #: 2090




                                    APPENDIX A1 (Plaintiffs)


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 THE STATE OF TEXAS, et al.,                     §
                                                 §
          Plaintiffs,                            §
 v.                                              §
                                                 §            Civil Action No. 4:20-CV-957-SDJ
 GOOGLE LLC,                                     §
                                                 §
          Defendant.                             §


                        PROPOSED SCHEDULING ORDER DEADLINES

 The following actions shall be completed by the dates indicated.1 (The times indicated are the
 standard for most cases. Counsel should be prepared to explain the need for requested changes).


      May 10, 2021           Deadline for motions to transfer.


      June 14, 2021          Deadline to add parties.



      July 12, 2021          Disclosure of expert testimony pursuant to FED. R. CIV. P. 26(a)(2)
                             and Local Rule CV-26(b) on issues for which the party bears the
                             burden of proof.

      July 26, 2021          Deadline for Plaintiff to file amended pleading.
                             (A motion for leave to amend is required.)



      August 9, 2021         Disclosure of expert testimony pursuant to FED. R. CIV. P. 26(a)(2)
                             and Local Rule CV-26(b) on issues for which the party does not bear
                             the burden of proof.




 1
   If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in FED. R. CIV. P. 6, the
 effective date is the first federal court business day following the deadline imposed.

                                                - 24 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 25 of 31 PageID #: 2091




   August 9, 2021          Deadline for Defendant’s final amended pleadings. (A motion for
                           leave to amend is required.)



   August 23, 2021         Deadline to object to expert testimony on issues for which the party
                           seeking to introduce that testimony bears the burden of proof.
                           Objection shall be made as a motion to strike or limit expert testimony
                           and shall be accompanied by a copy of the expert’s report in order to
                           provide the Court with all the information necessary to make a ruling
                           on any objection.

   September 6, 2021       Deadline to object to expert testimony on issues for which the party
                           seeking to introduce that testimony does not bear the burden of proof.
                           Objection shall be made as a motion to strike or limit expert testimony
                           and shall be accompanied by a copy of the expert’s report in order to
                           provide the Court with all the information necessary to make a ruling
                           on any objection.

   November 15, , 2021     Deadline by which the parties shall notify the Court of the name,
                           address, and telephone number of the agreed-upon mediator, or request
                           that the Court select a mediator, if they are unable to agree on one.


   November 15, 2021       All discovery shall be commenced in time to be completed by this
                           date.



   November 27, 2021       Deadline for motions to dismiss, motions for summary judgment, or
   (but no later than 110  other dispositive motions.
   days prior to deadline
   for submission of Joint
   Final Pretrial Order)




                                             - 25 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 26 of 31 PageID #: 2092




     November 27, 2021       Mediation must occur by this date.




     March 3, 2022           Notice of intent to offer certified records.
     (6 weeks before final
     pretrial conf.)

     March 3, 2022           Counsel and unrepresented parties are each responsible for contacting
     (6 weeks before final   opposing counsel and unrepresented parties to determine how they will
     pretrial conf.)         prepare the Joint Final Pretrial Order and Joint Proposed Jury
                             Instructions and Verdict Form (or Proposed Findings of Fact and
                             Conclusions of Law in non-jury cases).

     March 10, 2022          Video Deposition Designation due. Each party who proposes to offer a
     (5 weeks before         deposition by video shall serve on all other parties a disclosure
     pretrial conf.)         identifying the line and page numbers to be offered. All other parties
                             will have seven calendar days to serve a response with any objections
                             and requesting cross examination line and page numbers to be
                             included. Counsel must consult on any objections and only those
                             which cannot be resolved shall be presented to the Court. The party
                             who filed the initial Video Deposition Designation is responsible for
                             preparation of the final edited video in accordance with all parties’
                             designations and the Court’s rulings on objections.

     March 17, 2022           Motions in limine due
     (30 days before final    File Joint Final Pretrial Order. See
     pretrial conf.)          http://www.txed.uscourts.gov/?q=forms/misc



     March 31, 2022           Response to motions in limine due. 2
     (2 weeks before
     pretrial conf.)
                             File objections to witnesses, deposition extracts, and exhibits, listed in
                             pre-trial order. (This does not extend deadline to object to expert
                             witnesses.)



 2
   This is not an invitation or requirement to file written responses. Most motions in limine can be
 decided without a written response. However, if there is a particularly difficult or novel issue, the
 Court needs some time to review the matter. To save time and space, respond only to items
 objected to. All others will be considered to be agreed. Opposing counsel shall confer in an
 attempt to resolve any dispute over the motions in limine within five calendar days of the filing
 of any response. The parties shall notify the Court of all the issues which are resolved.

                                                - 26 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 27 of 31 PageID #: 2093




                            File Proposed Jury Instructions/Form of Verdict (or Proposed Findings
                            of Fact and Conclusions of Law).




   Date will be set by      If numerous objections are filed, the Court may set a hearing to
   Court. Usually within    consider all pending motions and objections.
   10 days prior to final
   pretrial conf.

   April 14, 2022           Final Pretrial Conference at 9:00 a.m. at the United States Courthouse
                            located at 7940 Preston Road, Plano, Texas 75024. Parties should be
                            prepared to try case. All cases on the Court’s Final Pretrial Conference
                            docket for this day have been set at 9:00 a.m. However, prior to the
                            Final Pretrial Conference date, the Court will set a specific time
                            between 9:00 a.m. and 4:00 p.m. for each case, depending on which
                            cases remain on the Court’s docket.


   TBD                      10:00 a.m. jury selection and trial (or bench trial) at the United States
                            Courthouse located at 7940 Preston Road, Plano, Texas 75024. Cases
                            that remain for trial following the Court’s Pretrial docket will be tried
                            between April 25, 2022, and May 16, 2022. A specific trial date in this
                            time frame will be selected at the Final Pretrial Conference.

  8-10 weeks                EXPECTED LENGTH OF TRIAL




                                               - 27 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 28 of 31 PageID #: 2094




                                     APPENDIX A2 (Google)

                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 THE STATE OF TEXAS, et al.,                    §
                                                §
          Plaintiffs,                           §
 v.                                             §
                                                §            Civil Action No. 4:20-CV-957-SDJ
 GOOGLE LLC,                                    §
                                                §
          Defendant.                            §


                          PROPOSED SCHEDULING ORDER DEADLINES


      May 10, 2021           Deadline for motions to transfer.



      June 14, 2021          Deadline to add parties.


      January 24, 2022       Deadline for Plaintiffs to file amended pleading.
                             (A motion for leave to amend is required.)


      February 21, 2022      Deadline for Defendant’s final amended pleadings. (A motion for
                             leave to amend is required.)

      September 9, 2022      Close of fact discovery



      September 16, 2022     Disclosure of expert testimony pursuant to FED. R. CIV. P. 26(a)(2)
                             and Local Rule CV-26(b) on issues for which the party bears the
                             burden of proof.




                                               - 28 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 29 of 31 PageID #: 2095




   November 15, 2022      Disclosure of expert testimony pursuant to FED. R. CIV. P. 26(a)(2)
                          and Local Rule CV-26(b) on issues for which the party does not bear
                          the burden of proof.


   December 15, 2022      Disclosure of rebuttal expert testimony.



   March 3, 2023          Close of expert discovery. All discovery shall be commenced in time
                          to be completed by this date.



   March 31, 2023         Deadline by which the parties shall notify the Court of the name,
                          address, and telephone number of the agreed-upon mediator, or
                          request that the Court select a mediator, if they are unable to agree on
                          one.

   April 3, 2023          Deadline to object to all expert testimony (i.e., deadline for Daubert
                          motions). Objection shall be made as a motion to strike or limit expert
                          testimony and shall be accompanied by a copy of the expert’s report in
                          order to provide the Court with all the information necessary to make a
                          ruling on any objection.

   April 3, 2023           Deadline for motions to dismiss, motions for summary judgment, or
   (but no later than 110 other dispositive motions.
   days prior to deadline
   for submission of Joint
   Final Pretrial Order)

   May 3, 2023            Deadline for responses to Daubert motions and responses to motions
                          to dismiss, motions for summary judgment, or other dispositive
                          motions.


   May 24, 2023           Deadline for replies to Daubert motions.




                                             - 29 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 30 of 31 PageID #: 2096




     May 31, 2023            Deadline for replies to motions to dismiss, motions for summary
                             judgment, or other dispositive motions



     June 16, 2023           Mediation must occur by this date.


     August 4, 2023          Notice of intent to offer certified records.
     6 weeks before final
     pretrial conf.

     August 4, 2023          Counsel and unrepresented parties are each responsible for contacting
     6 weeks before final    opposing counsel and unrepresented parties to determine how they will
     pretrial conf.          prepare the Joint Final Pretrial Order and Joint Proposed Jury
                             Instructions and Verdict Form (or Proposed Findings of Fact and
                             Conclusions of Law in non-jury cases).

     August 11, 2023         Video Deposition Designation due. Each party who proposes to offer a
     5 weeks before final    deposition by video shall serve on all other parties a disclosure
     pretrial conf.          identifying the line and page numbers to be offered. All other parties
                             will have seven calendar days to serve a response with any objections
                             and requesting cross examination line and page numbers to be
                             included. Counsel must consult on any objections and only those
                             which cannot be resolved shall be presented to the Court. The party
                             who filed the initial Video Deposition Designation is responsible for
                             preparation of the final edited video in accordance with all parties’
                             designations and the Court’s rulings on objections.

     August 16, 2023         Motions in limine due.
     30 days before final    File Joint Final Pretrial Order. See
     pretrial conf.          http://www.txed.uscourts.gov/?q=forms/misc


     September 1, 2023       Response to motions in limine due.3
     2 weeks before final
     pretrial conf.




 3
   This is not an invitation or requirement to file written responses. Most motions in limine can be
 decided without a written response. However, if there is a particularly difficult or novel issue, the
 Court needs some time to review the matter. To save time and space, respond only to items
 objected to. All others will be considered to be agreed. Opposing counsel shall confer in an attempt
 to resolve any dispute over the motions in limine within five calendar days of the filing of any

                                                - 30 -
Case 4:20-cv-00957-SDJ Document 108 Filed 04/27/21 Page 31 of 31 PageID #: 2097




                              File objections to witnesses, deposition extracts, and exhibits, listed in
                              pre-trial order.4 (This does not extend the deadline to object to expert
                              witnesses.)

                              File Proposed Jury Instructions/Form of Verdict (or Proposed Findings
                              of Fact and Conclusions of Law).


     Date will be set by      If numerous objections are filed, the Court may set a hearing to
     Court. Usually within    consider all pending motions and objections.
     10 days prior to final
     pretrial conf.

     September 15, 2023       Final Pretrial Conference at 9:00 a.m. at the United States Courthouse
                              located at 7940 Preston Road, Plano, Texas 75024.



     To be determined         10:00 a.m. jury selection and trial (or bench trial) at the United States
                              Courthouse located at 7940 Preston Road, Plano, Texas 75024. Cases
                              that remain for trial following the Court’s Pretrial docket will be tried
                              between October 1, 2023 and October 31, 2023. A specific trial date
                              in this time frame will be selected at the Final Pretrial Conference.

     8-10 weeks               EXPECTED LENGTH OF TRIAL




 response. The parties shall notify the Court of all the issues which are resolved.
 4
  Within five calendar days after the filing of any objections, opposing counsel shall confer to
 determine whether objections can be resolved without a court ruling. The parties shall notify the
 court of all issues which are resolved. The court needs a copy of the exhibit or the pertinent
 deposition pages to rule on the objection.


                                                 - 31 -
